Citation Nr: 1210980	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had service from August 1962 to August 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record.  The Veteran also testified before the decision review officer in February 2009.  A hearing transcript is of record.   

The Board remanded the Veteran's appeal in August 2009 and July 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent and probative medical evidence of record establishes that a low back disability was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a low back injury have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Discussion

The Veteran contends that he currently suffers from residuals of a low back injury which he sustained in service.  During the April 2010 hearing before the Board, the Veteran testified that he injured his back in September of 1962 while in fire fighting school.  He further asserted that he injured his back in 1963 while serving on the USS Gearing; specifically, he performed refueling duties with the USS Canberra and a rogue wave hit the ship, washed him to the rear of the deck, and caused a back injury.  See April 2010 hearing transcript and February 2009 hearing transcript.   

The Veteran's October 1960 induction physical examination and August 1962 active duty physical examination were negative for complaints, treatment, or a diagnosis of a back condition.  The Veteran's service treatment records demonstrate that he was transported by ambulance from fire fighting school to a hospital as a result of back pain in September 1962, which resulted in a diagnosis of an acute back strain for which he was prescribed bed rest.  His August 1964 separation physical examination was negative for complaints, treatment, or a diagnosis of a back condition or injury.

In a March 2007 statement, J.V., a fellow serviceman who served with the Veteran provided a detailed accounting of a refueling exercise that he and the Veteran participated in which involved the USS Canberra, and occurred in approximately 1963 or 1964.  Specifically, J.V. asserted that the Veteran was standing mid-ship when the first wave broke, and when he looked back, the Veteran was washed to the fantail of the ship.  J.V. stated that a lot of men were hurt in the exercise, and indicated that the Veteran was one of the first to go down.  He further indicated that for some time after the exercise, the Veteran had trouble running, bending over, and standing up.  

In June 2007, the Veteran underwent a VA examination, during which he reported that he injured his back during service.  He further stated that he experienced low back pain since the in-service injury.  Upon examination and review of the Veteran's claims file, the examiner diagnosed a chronic low back strain and degenerative disc disease of the lumbosacral spine.  The examiner opined that the Veteran's degenerative disc disease was not related to any strain injury of the low back that occurred during service.  In providing the opinion, the examiner noted that "there is not one written word on any low back disorder during the Veteran's service."  The examiner did not provide an opinion as to etiology of the current back conditions.

In March 2009, the Veteran underwent a second VA examination, during which he reported that he sustained a low back injury in 1963 when he was aboard a ship while performing a refueling exercise.  He stated that the heavy seas washed him, as well as several other sailors to the rear of the deck, and he was slammed into the guardrail and hatch and ultimately hit the winch.  He indicated that he was injured but did not report to sick call.  The Veteran further reported that he experienced multiple recurrences of hospitalization for low back pain and inability to walk in 1965.  Upon examination and review of the Veteran's claims file, the examiner diagnosed a chronic lumbosacral strain.  The examiner opined, "we have absolutely no documentation whatsoever to substantiate the Veteran's claim of chronic lumbar pain related to the incident while he was on active duty in the Navy, in 1963, when he was slammed against the guardrail and hatch and winch on the deck of the ship that was hit with a large wave."  No opinion as to etiology of the Veteran's current back condition was offered by the examiner.

Pursuant to the July 2010 Board remand, the Veteran underwent a third VA examination in July 2010.  At the time, the Veteran reported that he sustained injuries to his low back during service.  Specifically, he stated that he was instructed to purge a hose during fire fighting school, and was thrown several feet and landed on his buttocks, and subsequently received treatment for the injury.  He also reported that he was injured aboard a naval vessel during a refueling exercise, when a rogue wave pushed him to the back of the ship into the hatch.  He indicated that he experienced low back pain since the injury.  The Veteran stated that he was told at separation that if he claimed back pain, his discharge would be delayed for two months.  He elected to not report it at that time and was separated immediately. 

Following examination and review of the Veteran's claims file, the examiner diagnosed severe degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's back condition was as likely as not related to the injuries he sustained during service.  In providing this opinion, the examiner explained that degenerative arthritis of the lumbar spine was a manifestation of a prior trauma.  The examiner stated, that given the chronicity of the Veteran's pain which extended back to at least 1980, and the complaints of pain occurring prior to that time, it was possible that the injuries described by the Veteran contributed to or caused his current degenerative arthritis.  The examiner further noted that the Veteran did not take any medications that would contribute to accelerated degeneration, nor did he experience other back trauma that would cause a degenerative process of this sort.  

In a November 2011 addendum to the July 2010 VA examination, another VA examiner reviewed the Veteran's claims file and noted that the July 2010 opinion was contradictory to the two prior VA opinions as to the relationship of the Veteran's current back condition and the trauma he sustained during service.  The examiner reviewed the Veteran's service treatment records and noted the diagnosis of an acute back strain in 1962, when he was in fire fighting school and had the sudden onset of pain and was taken for treatment.  The examiner further noted that the Veteran served for two more years on active duty, however, without a complaint of back pain, nor did he report any back pain on his August 1964 separation physical examination.  The examiner did not provide an opinion as to the etiology of the Veteran's current back condition, and indicated that prior to doing so, he wanted to review the witness statement detailing the Veteran's reported back injury during service.  

In a January 2012 addendum to the November 2011 addendum, the VA examiner who provided the November 2011 addendum indicated that he reviewed the buddy statement submitted by a fellow serviceman, who described an incident that supported the Veteran's contention of an injury aboard ship during service.  The examiner noted that the serviceman reported that sometime around 1963 or 1964, the Veteran was swept back to the fantail of the ship by a wave during a refueling exercise with the USS Canberra, injured his back, and thereafter experienced difficulty running, bending, and standing up.  The examiner opined, that after reviewing the witness statement, he was unable to change his previous medical opinion, as the Veteran was released from service on August 21, 1964, and the separation examination was performed on August 18, 1964, only three days before release, thus, the examination could not have been done prior to the reported episode of an incident at sea.  In this regard, the examiner further noted that there was no evidence that the Veteran's injury which occurred when he was aboard the USS Canberra produced a continuing problem of his low back pain, as there was no evidence of any continuing low back pain noted upon the Veteran's separation from service in August 1964.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Board must weigh the four VA opinions to determine which is the most probative to the question of whether there is a relationship between the Veteran's current lumbar spine disorder and his service.  The Board had previously determined that the June 2007 and March 2009 examinations and opinions were inadequate.  The assessments provided by in the June 2007 and March 2009 VA opinions, although provided after review of the record, were essentially bare conclusions, and did not include an etiology as to the Veteran's current back condition.  Moreover, the examiners discounted the Veteran's reported history of a low back injury during service while performing a refueling exercise with the USS Canberra because the injury was not documented in his service treatment records or on his August 1964 separation examination.  The July 2010 VA examiner's opinion considered the Veteran's lay statements regarding his injuries to his low back during service, and included an explanation of the medical principles that support the opinion that the Veteran's degenerative arthritis of the lumbar spine was related to the injuries he sustained during service.  Similarly, while the January 2012 VA examiner included an explanation for his negative opinion, and likewise noted the lack of documentation of low back pain on the Veteran's August 1964 separation examination, the examiner essentially undertook a credibility analysis, wherein he discounted the Veteran's reported history, as well as the history provided by J.V., and concluded that the Veteran's reported injury aboard the naval ship could not have occurred between the Veteran's August 18, 1964 separation physical examination and his August 21, 1964 date of release from service, as there was only three days between the two dates.  In this regard, the Board notes that a credibility analysis is not in the purview of the examiner's medical expertise.  It is the Board's role as fact finder to weigh the evidence and make determinations on competence, credibility and probative weight of evidence.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Following a thorough consideration of all four opinions, the Board finds the July 2010 VA examiner's opinion is the most probative.  The opinion included a rationale and discussion of the medical principles underlying that opinion, as well as considered the Veteran's reported medical history.  The probative value of the June 2007, March 2009, and January 2012 VA opinions is diminished because they either discounted the Veteran's reported medical history due to lack of documentation of complaints, treatment, or diagnoses on the separation physical examination, did not include an etiology opinion as to the Veteran's current back condition, did not provide a physical examination of the Veteran, or provided a credibility analysis of the evidence that was outside the purview of their medical expertise. 

As the most probative opinion is for a grant of service connection, the Board finds that entitlement to service connection for residuals of a low back injury is warranted. 


ORDER

Service connection for residuals of a low back injury is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


